DETAILED ACTION
This action is responsive to Applicant’s request for continued examination and remarks/amendments filed 9/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
 
Claim Status
Claims 18, 20-22, and 26-33 are pending
Claims 1-17, 19, and 23-25 are cancelled.
Claims 26-33 are new.

Drawings
The drawings are objected to (particularly, Fig. 5) as failing to comply with 37 CFR 1.84(p)(4) because reference characters "35A" and "31A" have both been used to designate the connectors (see Figs. 1-2 and 4-5). Figures 1-2 and 4 appear to agree with their labeling, but Fig. 5 appears to have switched the labels “35A” and “31A”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, the Specification creates numerous contradictions in labels that require correction (see immediately below).

Specification
The disclosure is objected to because of the following informalities: paragraphs [0028], [0029] describe #35A/B as the etchant injection/discharge unit, respectively. 
Applicant should amend the above paragraphs to harmonize the labels for the etchant injection unit, the etchant discharge unit, the first sub-bath, the second sub-bath, the first connectors, and the second connectors. Additionally, Applicant is required to amend the drawings with the corrections made therewith.

Claim Objections
Claim 18 is objected to due to the following minor informality: line 25 should read “discharge” instead of “discharging”.

Claim Interpretation
For clarity of the record, the Examiner notes that all claims are directed to an apparatus, while also reciting numerous functions of the apparatus. These functions, as claimed, amount to an intended use of the apparatus, not a structural component thereof. 
As established in the MPEP: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). As such, these recitations of 
Additionally, the Examiner notes that the wafer is not a structural component of the apparatus, but merely an article that is worked on by the apparatus. As established in the MPEP: a claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.
Regarding the preamble of independent claims 18 and 22: “wet etching apparatus”, the “wet etching” is interpreted as an intended use of the apparatus, and not a structural feature. It has been held that if the body of a claim fully and intrinsically sets forth al of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). As such, the prior art is evaluated for whether or not it would be capable of “wet etching”, even if the prior art does not explicitly teach an etching process.
	The Examiner suggests pursuing the operation of the apparatus in a continuing application as method claims, which given full patentable weight to the operation of the apparatus and the wafer it is intended to process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “the element to be etched” (line 3) lacks proper antecedent basis, as claim 18 does not establish “the element”. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “an element”.
Regarding claim 21, the claim is rejected based at least upon its dependency from claim 20.
Regarding claim 32, the limitation “the opening” (line 2) lacks proper antecedent basis, as “an opening” is established in claim 30, which is not included in the dependency of claim 32. In the interest of compact and expedited prosecution, the Examiner interprets the claim such that it depends from claim 30 instead of claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20, 22, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hayami (US Patent 5,474,616) in view of Sotoaka (US Pub. 2009/0114619), Yoo (US Pub. 2008/0132045), and Murakami (US Pub. 2019/0198344). 
Regarding claim 18, Hayami teaches a wet etching apparatus (Hayami – C10, L65 and Fig. 23, entirety of cleaning bath is used for wet processing, and would be capable of utilizing an etching fluid), comprising: 
a process bath (C10, L65 and Fig. 23, central area of cleaning bath #20) having an internal space configured to receive an etchant (Fig. 23, internal space of bath #20 would be capable of receiving an etching fluid) and having a support unit disposed therein (C2, L9, robot hanger #5 immersed in the bath, see also embodiment in Figs. 29-30), the support unit configured to support a wafer that is in contact with the etchant (C11, L55: wafers rinsed as in Fig. 30), the process bath having a first side and a second side opposed to the first side (Fig. 23, first side nearest #41a and second side nearest #41b); 
a first sub-bath disposed on the first side of the process bath (C10, L3 and Fig. 23, inlet block #41a), and having a first temporary accommodation space (Fig. 23, interior space therein);
a second sub-bath disposed on the second side of the process bath (C10, L3 and Fig. 23, outlet block #41b), and having a second temporary accommodation space (Fig. 23, interior space therein); 
a plurality of first connectors (C10, L13 and Fig. 23, control screws #44a with related control valves) arranged on the first side of the process bath in a width direction of the process bath (Fig. 23, screws #44a arranged in a width direction), and connecting the internal space to the first temporary accommodation space (Fig. 23, screws #44a connected to related control valves that control fluid to internal space of the bath from inlet block #41a); 

an inlet pipe (C10, L8 and Fig. 23, pipe #45) connecting the first temporary accommodation space (as claim does not state “connecting” which element to another, Fig. 23 shows pipe #45 connected to inlet block #41a from a supply mechanism), and configured to supply the etchant to the internal space through the first connectors (C10, L8-12 and Fig. 23, fluid supplied from pipe #45 through block #41a to inner space of bath #20 via screws #44a); 
an outlet pipe (C10, L19 and Fig. 23, pipe #46) connecting the second temporary accommodation space (as claim does not state “connecting” which element to another, Fig. 23 shows pipe #46 connecting outlet block #41a to a supply mechanism), and configured to discharging the etchant from the internal space through the second connectors (C10, L15-21 and Fig. 23, fluid supplied from inner space through screws #44b to outlet block #41b to return to a supply mechanism). 

Hayami does not teach a laser unit disposed above the process bath and having a laser light source emitting a laser beam and an optical system expanding an area of the laser beam to an area at least as large as an area of a top surface of the wafer and configured to expose an entirety of the top surface of the wafer with the expanded laser 
However, Sotoaka teaches a light unit disposed above the process bath (Sotoaka – [0204] and Fig. 9, light source #45) and having a light source emitting an optical beam (Sotoaka – [0204] and Fig. 9, light source #45 emits UV light #46), and a housing having a closed space in which the light unit is disposed (Sotoaka – Fig. 9, enclosure shown as a box around light source #45), the closed space being configured to be depressurized or maintained in a vacuum state (as this is interpreted as an intended use, the enclosure as shown in Fig. 9 would be capable of being depressurized or maintained in a vacuum state, since it appears to be suitably enclosed).
Hayami and Sotoaka both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hayami apparatus with the light unit of Sotoaka in order to enact a procedure for light-assisted wafer processing of a conventional nature (Sotoaka – [0008]-[0009]) using a single simple apparatus (Sotoaka – [0021]).

Modified Hayami does not teach wherein the light unit is a laser unit emitting a laser beam, an optical system expanding an area of the laser beam to an area at least as large as an area of a top surface of the wafer and configured to expose an entirety of the top surface of the wafer with the expanded laser beam.

Modified Hayami and Yoo both teach fluid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hayami apparatus by substituting the laser unit of Yoo for the light unit of Sotoaka in order to illuminate and selectively heat a wafer (Yoo – [0016]), utilize high energy levels compared to traditional heat sources (Yoo – [0040]), and control the spatial extent of processing (Yoo – Abstract).

Modified Hayami does not teach a circulation pipe connecting the inlet pipe and the outlet pipe; or a circulation pump mounted on the circulation pipe.
However, Murakami teaches a circulation pipe (Murakami – [0141] and Fig. 14, pipes L3-L8) connecting the inlet pipe (Murakami – [0141] and Fig. 14, pipe L8) and the outlet pipe (Murakami – [0141] and Fig. 14, pipe L3); and a circulation pump mounted on the circulation pipe (Murakami – [0141] and Fig. 14, pump P).


To clarify the record, the claim limitations “wet etching apparatus”, “configured to receive an etchant”, “configured to support a wafer that is in contact with the etchant”, “emitting a laser beam”, “expanding an area of the laser beam to an area at least as large as an area of a top surface of the wafer and configured to expose an entirety of the top surface of the wafer with the expanded laser beam”, “being configured to be depressurized or maintained in a vacuum state”, “configured to supply the etchant to the internal space through the first connectors”, and “configured to discharging the etchant from the internal space through the second connectors” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Hayami apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 20, Hayami does not teach a first concentration detecting unit connected to the outlet pipe or the circulation pipe and configured to detect the 
However, Sotoaka teaches an etchant storage unit (Sotoaka – [0205] and Fig. 9, tank #49) connected to an inlet pipe (Sotoaka – Fig.9: connected to pipe with valve #50) and configured to supply a pure etchant according to the concentration of the detected element to be etched (Sotoaka describes an etching process – [0201], and tank #49 is configured to supply a fluid for processing - [0205], and would be capable of supplying a solution according to a concentration of any detected element, as controlled by an operator).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hayami apparatus with the etchant storage unit of Sotoaka in order to hold the solution until necessary for filling/refilling the process tank for processing (Sotoaka – [0205]). 

Modified Hayami does not teach a first concentration detecting unit connected to the outlet pipe or the circulation pipe and configured to detect the concentration of the element to be etched discharged from the process bath.
However, Murakami teaches a first concentration detecting unit (Murakami – [0201] and Fig. 18, densitometer D1 measures various concentrations) connected to the circulation pipe (Murakami – [0201] and Fig. 18, pipe L12 of circulation part #421) and configured to detect the concentration of the element to be etched discharged from the 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hayami apparatus with the first concentration detector as taught by Murakami in order to control/measure the concentration of etchant (Murakami – [0201]) and control the etchant concentration within a given concentration range to achieve a high selection ratio and suppress the deposition of silicon dioxide (Murakami – [0194]).

To clarify the record, the claim limitations “configured to detect the concentration of the element to be discharged from the process bath” and “configured to supply a pure etchant according to the concentration of the detected element to be etched” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 

Regarding claim 22, Hayami teaches a wet etching apparatus (Hayami – C10, L65 and Fig. 23, entirety of cleaning bath is used for wet processing, and would be capable of utilizing an etching fluid), comprising; 
a process bath (C10, L65 and Fig. 23, central area of cleaning bath #20) having an internal space configured to receive an etchant (Fig. 23, internal space of bath #20 
a first sub-bath disposed on a first side of the process bath (C10, L3 and Fig. 23, inlet block #41a), and having a first temporary accommodation space (Fig. 23, interior space therein); 
a second sub-bath disposed on a second side of the process bath (C10, L3 and Fig. 23, outlet block #41b), and having a second temporary accommodation space (Fig. 23, interior space therein), the second side of the process bath being opposite the first side of the process bath (Fig. 23, first and second sides are at opposing ends length-wise); 
a plurality of first connectors (C10, L13 and Fig. 23, control screws #44a with related control valves) arranged on the first side of the process bath in a width direction of the process bath (Fig. 23, screws #44a arranged in a width direction), and connecting the internal space to the first temporary accommodation space (Fig. 23, screws #44a connected to related control valves that control fluid to internal space of the bath from inlet block #41a); 
a plurality of second connectors (C10, L17 and Fig. 23, control screws #44b with related control valves) arranged on the second side of the process bath in the width 
an inlet pipe (C10, L8 and Fig. 23, pipe #45) connecting the first temporary accommodation space (as claim does not state “connecting” which element to another, Fig. 23 shows pipe #45 connected to inlet block #41a from a supply mechanism), and configured to supply the etchant to the internal space of the process bath through the first connectors (C10, L8-12 and Fig. 23, fluid supplied from pipe #45 through block #41a to inner space of bath #20 via screws #44a); 
an outlet pipe (C10, L19 and Fig. 23, pipe #46) connecting the second temporary accommodation space (as claim does not state “connecting” which element to another, Fig. 23 shows pipe #46 connecting outlet block #41a to a supply mechanism), and configured to discharge the etchant from the internal space of the process bath through the second connectors (C10, L15-21 and Fig. 23, fluid supplied from inner space through screws #44b to outlet block #41b to return to a supply mechanism).

Hayami does not teach a laser unit disposed above the process bath and configured to cast a laser beam, through a transparent window, onto a surface opposite to a surface to be treated of the wafer such that the wafer is heated; or a housing having a closed space in which the laser unit is disposed, the closed space being configured to be depressurized or maintained in a vacuum state, or wherein the laser beam is a cone beam having an area that is at least as large as the area of the wafer.

Hayami and Sotoaka both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Hayami apparatus with the light unit of Sotoaka in order to enact a procedure for light-assisted wafer processing of a conventional nature (Sotoaka – [0008]-[0009]) using a single simple apparatus (Sotoaka – [0021]).

Modified Hayami does not teach wherein the light unit is a laser unit casting a laser beam, through a transparent window, onto a surface opposite to a surface to be treated of the wafer such that the wafer is heated, or wherein the laser beam is a cone beam having an area that is at least as large as the area of the wafer.
However, Yoo teaches wherein the light unit is a laser unit (Yoo – [0036] and Fig. 2, laser source #216 above chamber #204) casting a laser beam (Yoo – [0041] and Fig. 2, collimated laser beam #217), through a transparent window (Yoo – [0037] and Fig. 2, window #230 is transparent to a selected wavelength), onto a surface opposite to a 
Modified Hayami and Yoo both teach fluid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hayami apparatus by substituting the laser unit of Yoo for the light unit of Sotoaka in order to illuminate and selectively heat a wafer (Yoo – [0016]), utilize high energy levels compared to traditional heat sources (Yoo – [0040]), and control the spatial extent of processing (Yoo – Abstract).

Hayami does not teach a circulation pipe connecting the inlet pipe and the outlet pipe; or a circulation pump mounted on the circulation pipe. 
However, Murakami teaches a circulation pipe (Murakami – [0141] and Fig. 14, pipes L3-L8) connecting the inlet pipe (Murakami – [0141] and Fig. 14, pipe L8) and the outlet pipe (Murakami – [0141] and Fig. 14, pipe L3); and a circulation pump mounted on the circulation pipe (Murakami – [0141] and Fig. 14, pump P).
Modified Hayami and Murakami both teach fluid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the 

To clarify the record, the claim limitations “wet etching apparatus”, “configured to receive an etchant”, “supporting an outer peripheral portion of the wafer, the wafer disposed on the supporting part in contact with the etchant”, “configured to cast a laser beam, through a transparent window, onto a surface opposite to a surface to be treated of the wafer such that the wafer is heated”, “being configured to be depressurized or maintained in a vacuum state”, “configured to supply the etchant to the internal space of the process bath through the first connectors”, “configured to discharge the etchant from the internal space of the process bath through the second connectors”, and “wherein the laser beam is a cone beam having an area that is at least as large as the area of the wafer” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Hayami apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 26, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed 

Regarding claim 27, Hayami teaches wherein the support unit is disposed in the internal space of the process bath and is configured to immerse the wafer in the etchant (Hayami – Figs. 29-30, support structure #5 immersed in bath #20, with the embodiment in Fig. 23).

Hayami modified by Sotoaka does not teach wherein the process bath comprises a transparent window through which the laser beam passes to the wafer disposed on the support unit.
However, Yoo teaches a transparent window (Yoo – [0037] and Fig. 2, window #230 is transparent to a selected wavelength) through which the laser beam passes to the wafer disposed on the support unit (see Yoo Fig. 2, to wafer #210).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hayami apparatus by substituting the laser unit of Yoo for the light unit of Sotoaka in order to illuminate and selectively heat a wafer (Yoo – [0016]), utilize high energy levels compared to traditional heat sources (Yoo – [0040]), and control the spatial extent of processing (Yoo – Abstract).

Regarding claim 28, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. The wafer as processed by modified Hayami would be capable of being positioned in whatever orientation desired.

Regarding claim 29, Hayami teaches wherein the process bath has an inlet (Hayami - C10, L13 and Fig. 23, control screws #44a with related control valves) configured to open and close the internal space of the process bath (Hayami – Fig. 23, control screws #44a allow fluid to flow into the internal space of the bath).

Regarding claim 30, Hayami teaches wherein the support unit (Hayami - C2, L9, robot hanger #5 immersed in the bath, see also embodiment in Figs. 29-30) comprises an opening disposed at an upper portion of the process bath (see Fig. 30, open space of the support structure above the wafers #10) and recessed into the internal space (Hayami – Fig. 30, submerged into the process fluid) and a supporting part disposed around the opening (Hayami – Fig. 30, arms contacting the wafers #10 around the peripheral edge) and supporting an outer peripheral portion of the wafer (see Figs. 29-30).

Regarding claim 31, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed 

Regarding claim 32, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Hayami would be capable of performing the intended use depending on the size/shape of the wafer, which can be used to completely close a space between vertical connecting arms of the hangar #5 – see Hayami Figs. 29-30, and the wafers are submerged into the process fluid as in Fig. 30).

Regarding claim 33, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Hayami would be capable of supplying process fluid at any rate given the control of screws #44a and related valves – see Hayami Fig. 23).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hayami (US Patent 5,474,616), Sotoaka (US Pub. 2009/0114619), Yoo (US Pub. 2008/0132045), and Murakami (US Pub. 2019/0198344), as applied to claims 18, 20, 22, and 26-33 above, and further in view of Ban (US Patent 6,001,215). 
The limitations of claims 18, 20, 22, and 26-32 are set forth above.
Regarding claim 21, Hayami modified by Sotoaka and Yoo do not teach a second concentration detecting unit connected to the outlet pipe or the circulation pipe and configured to detect the concentration of the etchant discharged from the process bath, and a deionized water storage unit connected to the inlet pipe and supplying deionized water to the etchant according to the concentration of the detected etchant.
However, Murakami teaches a deionized water storage unit (Murakami – [0136] and Fig. 14, water supply source W) connected to the inlet pipe (Murakami – Fig. 14: connected to inlet from tank #31 as well as L8 of the recirculation line) and supplying deionized water to the etchant (Murakami – [0136]) according to the concentration of the detected etchant (as interpreted as an intended use, an operator would be capably of supplying the DI water to the etchant based upon any concentration desired).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modified the modified Hayami apparatus with the water supply of Murakami in order to process replace the water that is lost by evaporation during processing (Murakami – [0148]).


However, Ban teaches two concentration detecting units (Ban – Fig. 4: Si conc. monitor #6 and F conc. monitor #7) connected to the circulation pipe (see Ban Fig. 4, along line circulating bath and overflow tank) and configured to detect the concentration of the etchant discharged from the process bath (both monitors are capable of detecting any species of the discharged etchant, although Si and F are chosen by the reference).
Modified Hayami and Ban both teach fluid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hayami apparatus with a second concentration detecting unit since Ban teaches they can stabilize etching rates (Ban – C5, L13-29), increase treatment solution performance, and stabilize selection ratios (Ban – C1, L51-55).

Response to Arguments
Claim 1 is cancelled, and claim 22 has been amended to alleviate minor informalities. As such, the objections to the claims are withdrawn.

 Claim 1 is cancelled, rendering the previous Drawing objection moot (and is withdrawn). Additionally, the rejections of claim 1 (and claims dependent thereon) under sections 112(a) and 112(b) are also moot (and are withdrawn).

Claims 18 and 22 have been amended to remove new matter, and the rejections of both claims (and claims dependent thereon) under section 112(a) are withdrawn.

Applicant’s arguments with respect to claims 18 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see the Hayami reference, as applied above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arita (US Patent 5,292,373) teaches a cleaning apparatus with horizontal fluid flow (Fig. 3). Fujii (US Patent 6,058,950) teaches a multi-chamber cleaning apparatus with horizontal fluid flow (Fig. 1). Nakamoto (US Patent 6,849,865) teaches a chemical processor with horizontal liquid flow (Fig. 2). Lee (US Pub. 2006/0096622) teaches a dry cleaning apparatus with horizontal fluid flow (Fig. 4). Sakaguchi (US Pub. 2012/0118322) teaches a washing apparatus with horizontal fluid flow and recirculation pump (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718        

/Benjamin Kendall/Primary Examiner, Art Unit 1718